NUMBER 13-21-00217-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


              IN RE KINGMAN HOLDINGS, LLC, AS TRUSTEE


                       On Petition for Writ of Mandamus.


                                        ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       On July 16, 2021, relator Kingman Holdings, LLC as Trustee for Keeton Avenue

1412 #11 Land Trust filed a petition for writ of mandamus in the above-referenced cause.

Through this original proceeding, relator seeks to compel the trial court to grant relator’s

motion for summary judgment against Debani Sarahi Galvan and Armando Flores

pursuant to Texas Rule of Civil Procedure 166a(i). See TEX. R. CIV. P. 166a(i) (“After

adequate time for discovery, a party without presenting summary judgment evidence may

move for summary judgment on the ground that there is no evidence of one or more
essential elements of a claim or defense on which an adverse party would have the

burden of proof at trial.”).

       The Court requests that the real parties in interest, Galvan and Flores, or any

others whose interest would be directly affected by the relief sought, including but not

limited to Las Jollas Condominium Association, Inc., Esponjas Development, LTD, and

Eduardo Cantu, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                               PER CURIAM



Delivered and filed on the
19th day of July, 2021.




                                             2